Citation Nr: 1420570	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for infraspinatus and supraspinatus tendon tears of the right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left shoulder.

3.  Entitlement to an initial rating in excess of 10 percent for low back strain.

4.  Entitlement to an initial compensable rating for right calf strain.

5.  Entitlement to an initial compensable rating for left calf strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in March 2011.  A transcript of the proceeding is associated with the claims file.

In August 2011, the Board remanded the claims to schedule the Veteran for VA examinations to assess the current severity of his disabilities.  In September 2012, the Veteran underwent VA examinations.  The Board finds the examination reports adequate to make a fully informed decision on the claims, although further clarification is needed regarding impairment to the muscles in the Veteran's right shoulder.  Overall, the Board finds that the RO complied with the remand directives and a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

The current appeal was processed as part of the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial rating in excess of 10 percent for infraspinatus and supraspinatus tendon tears of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back strain is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees and pain; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes, favorable or unfavorable ankylosis, and neurological abnormalities are not present.

2.  The Veteran's left shoulder disability is manifested by flexion to 175 degrees and abduction to 165 with pain on movement, less movement than normal and incoordination; arm motion limited at the shoulder level, ankylosis, fibrous union, nonunion or loss of head of the humerus are not shown.

3. The Veteran's bilateral calf disability is manifested by occasional pain and cramping with fatigue-pain due to injury to the Group XI muscles in each calf; impairment of the tibia and the fibula is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5243 (2013). 

2.  The criteria for an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5003 (2013). 

3.  The criteria for an initial rating of 10 percent, but no higher, for right calf strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.56, 4.71a, Diagnostic Codes 5024- 5262; 5311 (2013). 

4.  The criteria for an initial rating of 10 percent, but no higher, for left calf strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.56, 4.71a, Diagnostic Codes 5024- 5262; 5311 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

The issues decided in this decision arise from the Veteran's claim of entitlement filed prior to separation from service pursuant to the Benefits Delivery at Discharge Program.  VCAA notice was provided to the Veteran at the time he was provided with an application to file for disability compensation benefits in May 2009.  The letter provided notice as to the evidence necessary to substantiate his claims.  The June 2010 SOC provided the Veteran with the relevant rating criteria for his disabilities, as listed at various diagnostic codes. The claimant was informed of the evidence needed to achieve higher schedular ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.
VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, VA treatment records and by affording the Veteran two VA examinations, one in 2009 and the other in September 2012 after a remand by the Board.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination provided in September 2012 is adequate as it was based on a physical examination of the Veteran and provides the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make fully informed determinations on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) .

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).  With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Under the IVDS Formula, ratings higher than 10 percent require incapacitating episodes having a total duration of at least 2 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a , General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (5) (2013). 

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013).

The Veteran's left shoulder disability is rated under DC 5201-5003.  Hyphenated diagnostic codes are used when the rating for a disability under one DC is based upon the rating under another DC. 38 C.F.R. § 4.27 (2013).  DC 5201 involves limitation of motion of the arm and DC 5003 is the rating code for degenerative arthritis which is the disability for which the Veteran is service-connected.

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include: DC 5200 (for ankylosis of the scapulohumeral articulation); DC 5201 (limitation of motion in the arm); DC 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, nonunion, or loss of head); DC 5203 (for rating impairment of the clavicle or scapula). 

Under DC 5201, the code relevant in this appeal, a 20 percent evaluation is assigned for limitation at shoulder level.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, DC 5201.
 
The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I. With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder. Id.

DC 5003 relates to degenerative arthritis and notes that when limitation of motion is noncompensable under the appropriate diagnostic codes for a specific joint, a rating of 10 or 20 percent is for application to be combined, not added depending on the number of joints involved and whether they are major (dominant arm, here the right) or minor (non-dominant arm, here the left).  Note (1) indicates that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion and Note (2) indicates that those ratings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  Id.  In other words, the Veteran will not be entitled to a rating under both DC 5003 and DC 5201.

Both the Veteran's back disability and shoulder disability involve impairment of the musculoskeletal system.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's calf strains are rated under DC 5262 that rates impairment of the tibia and fibula.  Compensable ratings are not warranted unless there is nonunion of or malunion of the tibia and fibula with slight, moderate or marked knee or ankle disability.  Notably, a VA examination of the Veteran's muscles in September 2012 revealed disability of the Muscle Group XI function.  See 38 C.F.R. § 4.73, DC 5311 (2013).  Under DC 5311, a noncompensable rating is assigned for slight impairment; 10 percent is assigned for moderate impairment; 20 percent is assigned for moderately severe impairment; and 30 percent in assigned for severe impairment. 

III.  The Evidence

As part of the Benefits Delivery at Discharge Program, the Veteran was afforded a VA examination in June 2009, prior to separation from service.  At that time, the Veteran complained of low back pain with "sharp pain one time per month with normal daily activity" which subsided after a few days.  The Veteran also reported bilateral shoulder pain after a fall.  He indicated dull aching pain "one time per month with normal daily activity" which subsided after a few days.  In regard to his bilateral calves, the Veteran indicated experiencing "stabbing pain" three times per week with physical training.

Upon examination, the only objective findings relative to the lumbar spine and the bilateral shoulders was tenderness on palpation.  Range of motion testing did not indicate any limitation; however pain on motion was noted throughout.  Positive tenderness to palpation of the posterior of the bilateral calves was noted, otherwise no symptomatology was discussed.  No ankylosis or neurological abnormalities were noted.

In October 2009, the RO granted service connection for low back strain, bilateral shoulder disabilities and bilateral calf strains.  The RO assigned a 10 percent rating for the low back strain because there was evidence of tenderness to palpation and painful motion of the lower back.  The RO assigned a 10 percent rating for the Veteran's left shoulder disability because there was evidence of arthritis as well as painful motion.  The RO assigned a noncompensable evaluation for symptoms of tenderness in the bilateral calves that did not cause functional impairment in the absence of malunion of the tibia and fibula with slight knee or ankle disability.

An August 2010 VA treatment record indicated cramping in the Veteran's calves.  A September 2010 VA treatment record indicated lumbar spine flexion to 85 degrees with otherwise normal extension, bilateral flexion and bilateral rotation.  There was objective evidence of painful motion.

In March 2011, the Veteran testified at a hearing before the Board.  In regard to his back, he stated he felt the range of motion testing at the October 2009 examination was inaccurate because no device was actually used to measure it.  He indicated his pain had increased since 2009 and that his doctors had increased his medication.  He stated that he has muscle spasms in his back when running and sometimes the pain seemed to move into his right hip.  In regard to his shoulders, he indicated he got a steroid shot every six months to help with pain and that his right shoulder hurt more than the left.  He stated he could lift his arms over his head but not for long periods as doing so was tiring.  He indicated he experiences cramping in his calves when running and sometimes when sitting and they hurt when squeezed.  He indicating the pain in his calves had not improved since 2009.

VA treatment records from April 2011 indicated the Veteran was running 3 to 4 miles 1 to 3 times per week. He indicated that the pain in his back was aggravated by running, but there were no muscle spasms.  

Following a remand by the Board in August 2011, the Veteran underwent VA examinations of his low back, shoulders and calves, to include the muscles, in September 2012.  

The examiner of the Veteran's back reviewed the claims file and diagnosed low back strain with progressing degenerative joint disease.  The Veteran described constant dull pain and muscle spasms and flare-ups in symptoms when stooping or bending.  He denied radiation of symptoms, but stated that his symptoms were getting progressively worse.  The examiner tested range of motion using a goniometer.  Range of motion testing revealed forward flexion to 70 degrees with painful motion beginning at 65 degrees.  Extension ended at 25 degrees with painful motion beginning at 20 degrees.   Right lateral flexion and left lateral flexion both ended at 30 degrees with no objective evidence of painful motion.  Right lateral rotation and left lateral rotation ended at 25 degrees with painful motion beginning at 20 degrees.  Range of motion measurements were the same after repetitive testing.  The examiner did not find any limitation of motion due to weakened movement, excess fatigability or incoordination.  The examiner did note functional loss, to include pain on movement.  In addition, there was tenderness over the lumbar spine.  Ankylosis of the spine was not indicated .  Incapacitating episodes over the past 12 months were denied.  No neurological abnormalities were noted. It was noted that the Veteran wore a back brace on a regular basis.

The examiner of the Veteran's shoulder reviewed the claims file and diagnosed mild to moderate degenerative joint disease.  The Veteran indicated flare-ups in pain caused by long distance driving.  Range of motion testing revealed left shoulder flexion to 175 degrees with painful motion beginning at 170 degrees and left shoulder abduction to 165 degrees with painful motion beginning at 160 degrees.  Range of motion measurements were the same after repetitive testing.  Functional loss was noted, to include less movement than normal, incoordination and pain on movement.  Guarding was not noted.  Ankylosis, fibrous union, nonunion or loss of head of the humerus were not shown.

The examiner of the Veteran's calves reviewed the claims file and diagnosed gastrocnemius muscle strain in both calves.  The Veteran indicated he experienced pain only when running.  Muscle strength was normal and no instability was noted.  There was no impairment of the tibia or the fibula.  However, a muscle injury to the Group XI muscles was noted , to include muscles of both the right and the left calves.  The examiner noted occasional fatigue-pain as a residual of the muscle injury.

IV.  Entitlement

(a)  The Low Back

The Veteran's back disability is currently rated as 10 percent disabling.  In order to receive a 20 percent rating based upon limitation of motion of the spine, it would have to be shown that the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  The medical evidence of record does not demonstrate such limitation.  In addition, the evidence does not show abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, a rating in excess of 10 percent based on the General Rating Formula is not warranted.

Consideration has been given as to whether a higher disability evaluation could be assigned under DC 5243, intervertebral disc syndrome.  In this regard, the Veteran has not complained of incapacitating pain due to his disability, and the records do not reflect any such episodes of incapacitation.  Therefore, a higher rating based upon incapacitating episodes under DC 5243 is not appropriate.  See 38 C.F.R. § 4.71a, DC 5243 (2013). 

Consideration has also been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's service-connected disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The record shows no bowel or bladder dysfunction or other neurological impairment.  The Board acknowledges the Veteran's indication at his hearing before the Board that pain sometimes radiates to his right hip.  However, upon examination, radiculopathy was not diagnosed and radiating symptoms were not identified.  Accordingly, the evidence does not support a separate rating for neurologic manifestations.

The Board has also considered functional impairment due to the Veteran's service-connected disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59 and acknowledges the diagnosis of degenerative joint disease in September 2012.  The Board recognizes the subjective complaints of pain and weakness made throughout the course of the Veteran's appeal, as well as the objective evidence of pain on movement, especially when running, bending and stooping.  The Board notes, however, that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Even taking into account the objective findings of pain and fatigue, the Veteran's combined range of motion at worst was 205 degrees, which is significantly more than the limited flexion of 120 degrees required to support a 20 percent rating.  The Board finds the Veteran's assertions regarding his symptoms both competent and credible.  However, upon careful consideration of the evidence, the Board finds that the Veteran's disability picture most closely approximates the criteria for a 10 percent rating and that the 10 percent rating takes into account the Veteran's additional symptoms.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, 8 Vet. App. at 204-06.  

Upon review of the lay and medical evidence, the Board finds the level of impairment in the Veteran's back has been relatively stable throughout the appeal period and a 10 percent disability rating accurately approximates the severity of his disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

(b) The Left Shoulder

The Veteran's left shoulder disability is evaluated as 10 percent disabling for the presence of arthritis under DC 5003.  In order to warrant a higher schedular rating, limitation of motion at the shoulder level or worse would have to be shown pursuant to DC 5201.  At his hearing, the Veteran indicated he could lift his arms over his head, although he could not hold them there very long and became tired.  In addition, slight limitation of motion was noted and pain was present.  However, the limitation is not of a severity to warrant a higher evaluation under DC 5201.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206-07.  As noted, although pain may cause functional loss, pain in and of itself does not constitute functional loss as contemplated by VA regulations applicable to the musculoskeletal system. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The evidence simply does not demonstrate measurable functional loss that would equate to a loss of flexion or extension that would support the assignment of a higher disability rating.  38 C.F.R. §§ 4.40, 4.45 (2013).  Flexion and abduction are only limited to 5 degrees and 15 degrees less than normal respectively.  Additional functional loss is not rendering the Veteran unable to lift his arm past shoulder level which is the severity of disability required to warrant a schedular rating in excess of 10 percent.

The Board recognizes that where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint. 38 C.F.R. § 4.59  (2013).   Here, the Veteran is in receipt of a compensable rating for his left shoulder in recognition of the presence of arthritis.

The Board has also considered whether any other diagnostic codes could alternately provide a higher rating. However, as there is no evidence of ankylosis of the scapulohumeral articulation; or other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, nonunion, or loss of head; or impairment of the clavicle or scapula, those Codes are not for application. See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Upon review of the lay and medical evidence, the Board finds the level of impairment in the Veteran's left shoulder has been relatively stable throughout the appeal period and a 10 percent disability rating accurately approximates the severity of his disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

(c) The Calves

As noted, there is no impairment of the tibia and fibula, to include nonunion or malunion and thus, a compensable rating under DC 5262 is not appropriate.

However, at the September 2012 VA examination, the examiner identified an injury to the muscles in both calves indicating a disability of the Muscle Group XI function under DC 5311.  See 38 C.F.R. § 4.73, DC 5311 (2013).  Under DC 5311, a noncompensable rating is assigned for slight impairment; 10 percent is assigned for moderate impairment; 20 percent is assigned for moderately severe impairment; and 30 percent in assigned for severe impairment. 

Pursuant to 38 C.F.R. § 4.56, a slight disability of a muscle anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(d)(1).  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use. 38 C.F.R. § 4.56 (d)(2).

Upon review of the evidence of pain, cramping, tenderness and specifically fatigue-pain identified upon examination, a cardinal sign of a muscle disability, the Board concludes the Veteran has a moderate muscle disability in his bilateral calves.  Therefore, under DC 5311, the Veteran is entitled to an initial disability rating of 10 percent for his left calf and a rating of 10 percent for his right calf.  A higher rating for a moderately severe disability would necessitate a finding of a through and through or deep penetrating wound and record of consistent complaint of cardinal signs and symptoms that, if present, evidence the inability to keep up with work requirements.  C.F.R. § 4.56 (d)(3).  The Veteran does not have a moderately severe disability of the calves and a rating in excess of 10 percent is not warranted.

V.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's low back, left shoulder and bilateral calf disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Board notes the Veteran has a sedentary job and although he wears a back brace, there is no evidence of record that he is unable to sustain and follow substantially gainful employment.  There is no evidence he has missed any work due to his service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to TDIU has not been reasonably raised by the record. 

ORDER

An initial rating in excess of 10 percent for service-connected degenerative joint disease in the left shoulder is denied.

An initial rating in excess of 10 percent for service-connected low back strain is denied.

An initial rating of 10 percent, but no higher, for service-connected right calf strain is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial rating of 10 percent, but no higher, for service-connected left calf strain is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Reason for Remand: To schedule the Veteran for a VA Joints and Muscle Examination.

The Veteran is service-connected for infraspinatus and supraspinatus tendon tears of the right shoulder.

The Board finds upon review of the evidence that it must consider the potential applicability of 38 C.F.R. § 4.73, Diagnostic Codes 5301-5304 pertaining to muscle impairment, in particular Diagnostic Code (DC) 5304 (Muscle Group IV).  The function of Muscle Group IV includes stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket, abduction, and outward rotation, and inward rotation of the arm.  These muscles include the intrinsic muscles of the shoulder girdle: (1) supraspinatus, (2) infraspinatus and teres minor, (3) subscapularis, and (4) coracobrachialis.  DC 5304 assigns a noncompensable rating for slight disability; a 10 percent rating is assigned for moderate disability; and a 20 percent rating is warranted for moderately severe disability; and a 30 percent rating is warranted for a severe disability

Upon examination in September 2012, muscle strength in the right shoulder was noted to be slightly less than in the left.  Specific tests for rotator cuff conditions indicated limited strength and ability in the right shoulder.  In addition, the Veteran testified at his March 2011 hearing before the Board that his right shoulder disability seemed worse than his left.  The medical evidence supports the credibility of such statements.

The Board recognizes that in September 2012, the Veteran underwent an examination specifically to determine the presence of muscular injuries.  The shoulder and arm were examined and the examiner determined that the Veteran did not have an injury to a muscle group in the shoulder or arm.  However, the suprainatus and infraspinatus muscles are specifically mentioned in Group IV under 5304 and therefore, the Board finds a remand is necessary for an additional examination to assess the nature and severity of his infraspinatus and supraspinatus tendon tears.  The Board specifically requests an opinion regarding whether there is a slight, moderate, moderately severe or severe disability of the muscles in the Veteran's right shoulder.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints and muscle examination to assess the nature and severity of his service-connected right shoulder infraspinatus and supraspinatus tendon tears.  The examiner should note in the examination report that the claims file has been reviewed. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and included in the examination report.

Identify all muscle groups of the right shoulder affected by the infraspinatus and supraspinatus tendon tears and identify any other muscle disability, to include those related to or affected by the rotator cuff.

For each affected muscle group, describe all residuals 
and address all current manifestations that are shown on examination or indicated by the record to include any loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, limitation of 
motion, and uncertainty of movement due to any muscle 
injury. 

The examiner should evaluate whether residual 
dysfunction is of slight, moderate, moderately severe, or 
severe degree.

The examiner must provide a complete rationale for any 
stated opinion.

2.  When the development requested has been completed, the RO should readjudicate the claim for entitlement to an increased initial rating, to include consideration of 38 C.F.R. § 4.73.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


